 1

 2                                 UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4    VITO SANCHEZ,                                              Case No. 2:21-cv-00732-JAD-NJK

 5                   Plaintiff,
                                                                               ORDER
 6           v.

 7    F. DREESEN, et al.,

 8                   Defendants.

 9

10   I.     DISCUSSION
11          On May 3, 2021, Plaintiff, an inmate in the custody of the Nevada Department of Corrections
12   (“NDOC”), submitted a civil rights Complaint under 42 U.S.C. § 1983. Docket No. 1-1. Plaintiff
13   neither paid the full $402 filing fee nor filed an application to proceed in forma pauperis.
14          On May 6, 2021, this Court ordered Plaintiff to file a fully complete application to proceed
15   in forma pauperis or pay the full $402 filing fee on or before July 6, 2021. Docket No. 3. On May
16   18, 2021, the Court received a returned mail receipt indicating the Court's May 6, 2021 order was
17   undeliverable. Docket No. 4.
18          On June 17, 2021, Plaintiff filed a Notice of Change of Address, Docket No. 5, and a Notice
19   stating he was having difficulty obtaining his financial certificate and inmate account statement for
20   the previous six-month period from prison officials. Docket No. 6.
21          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a
22   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action
23   without prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must
24   submit all three of the following documents to the Court:
25          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s
26   approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
27          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
28
 1          (i.e. page 4 of this Court’s approved form), and

 2          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 3          six-month period.

 4          In the event Plaintiff is having difficulty obtaining the required financial certificate and

 5   inmate account statement for the previous six-month period from prison officials, Plaintiff shall file

 6   a declaration detailing when he requested the documents, who he spoke to about the status of the

 7   documents, who he followed up with after he did not receive the documents, and their responses.

 8   Plaintiff’s declaration shall include dates of his requests, dates of his follow-up requests, names of

 9   the prison officials that he spoke to about the matter, and their responses. If Plaintiff’s declaration

10   demonstrates that he has done all that was possible to acquire the documents from prison officials,

11   the Court will consider his application to proceed in forma pauperis complete.1

12          Accordingly, the Court grants Plaintiff a one-time extension until on or before August 30,

13   2021 to file a fully complete application to proceed in forma pauperis containing all three of the

14   required documents or, alternatively, the first three pages of the application to proceed in forma

15   pauperis and a declaration detailing the efforts he took to acquire the financial certificate and inmate

16   account statement from prison officials. Absent unusual circumstances, the Court will not grant any

17   further extensions of time. If Plaintiff does not file a fully complete application to proceed in forma

18   pauperis with all three required documents or, alternatively, the first three pages of the application

19   to proceed in forma pauperis and a declaration detailing the efforts he took to acquire the financial

20   certificate and inmate account statement from prison officials on or before August 30, 2021, this

21   case will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court

22   when Plaintiff is able to acquire all three of the documents needed to file a fully complete application

23   to proceed in forma pauperis or, alternatively, the first three pages of the application to proceed in

24   forma pauperis and a declaration detailing the efforts he took to acquire the financial certificate and

25
     1
             Plaintiff must still submit the first three pages of the application to proceed in forma pauperis
26   on this Court’s approved form with his declaration. If Plaintiff does not submit the first three pages
     of the application to proceed in forma pauperis with the declaration, this case will be subject to
27   dismissal without prejudice for Plaintiff to open a new case when he is able to acquire the required
     documents.
28
                                                      -2-
 1   inmate account statement from prison officials.

 2          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 3   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 4   with the application to proceed in forma pauperis or, alternatively, the first three pages of the

 5   application to proceed in forma pauperis and a declaration detailing the efforts he took to acquire

 6   the financial certificate and inmate account statement from prison officials. Plaintiff may choose

 7   not to file an application to proceed in forma pauperis and instead pay the full filing fee of $402 on

 8   or before August 30, 2021 to proceed with this case.

 9          The Court will retain Plaintiff’s civil rights Complaint, Docket No. 1-1, but the Court will

10   not file the Complaint unless and until Plaintiff timely files a fully complete application to proceed

11   in forma pauperis with all three documents, or, alternatively, the first three pages of the application

12   to proceed in forma pauperis and a declaration detailing the efforts he took to acquire the financial

13   certificate and inmate account statement from prison officials, or pays the full $402 filing fee.

14   II.    CONCLUSION

15          For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court shall send

16   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well as the

17   document entitled information and instructions for filing an in forma pauperis application.

18          IT IS FURTHER ORDERED that, on or before August 30, 2021, Plaintiff shall either pay

19   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52

20   administrative fee) or file with the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

22          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

23          3),

24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

25          (i.e. page 4 of this Court’s approved form), and

26          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

27          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

28
                                                     -3-
 1          must still submit an inmate account statement for the dates he has been present at the facility.

 2          IT IS FURTHER ORDERED that if Plaintiff is not able to obtain his financial certificate and

 3   inmate account statement from prison officials, Plaintiff shall file the first three pages of the

 4   application to proceed in forma pauperis together with a declaration detailing the efforts he took to

 5   acquire the financial certificate and inmate account statement from prison officials.

 6          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 7   proceed in forma pauperis with all three documents, or, alternatively, the first three pages of the

 8   application to proceed in forma pauperis and a declaration detailing the efforts he took to acquire

 9   the financial certificate and inmate account statement from prison officials, or pay the full $402 filing

10   fee for a civil action on or before August 30, 2021, this case will be subject to dismissal without

11   prejudice for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has

12   all three documents needed to file a complete application to proceed in forma pauperis.

13          IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s civil rights

14   Complaint, Docket No. 1-1, but will not file it at this time.

15          DATED: July 14, 2021.

16
                                                    NANCY J. KOPPE
17                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                      -4-
